HEDRICK, Judge.
The defendant contends the Court erred in denying his motion for judgment as of nonsuit made at the close of all the evidence. We do not agree. When the evidence is considered in the light most favorable to the State, it is sufficient to raise an inference that the defendant placed the two brown and clear capsules containing the stimulant drug amphetamine in the aqua colored paper which he then put in the library book and gave to Brenda Sue Faw. We hold the evidence was sufficient to require the submission of the case to the jury and to support the verdict.
The defendant contends that since he did not testify or offer evidence, the judge made “prejudicial remarks” when he stated the defendant’s contentions to the jury. The defendant’s plea of not guilty put into issue every essential element of the crime charged so as to require the State to prove these elements beyond a reasonable doubt. State v. Lewis, 274 N.C. 438, 164 S.E. 2d 177 (1968). A trial judge is not required to state the contentions of the litigants. But when he undertakes to give the contentions of one party, he must fairly charge as to those of the other. Failure to do so is error. State v. Cook, 273 N.C. 377, 160 S.E. 2d 49 (1968). In the charge to the jury the judge briefly and fairly stated the contentions of the State and the defendant. This was not error.
We have reviewed the entire record and hold the defendant had a fair trial free from prejudicial error.
No error.
Judges Britt and Parker concur.